Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 11/19/2020 has been entered. Claims 1-15, 17-20 have been examined.  Claim 16 is cancelled. Claims 17-20 are added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6,11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities:  
 With regards to claim 18, the claim recites “the messaging system is performed in response a maximum number of receivers…”  The claim is missing the term “to”. The examiner suggests amending the claim to recites “the messaging system is performed in response to a maximum number of receivers...”
  Appropriate correction is required.

Allowable Subject Matter
Claims 2-5, 7-10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,11, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. Publication No. US 2009/0228563 A1 (Jones hereinafter) in view of Brouk et al. Publication No. US 2015/0334176 A1 (Brouk hereinafter) 

Regarding claim 1,

Jones teaches a method, comprising:
while an initial topic of a messaging system is executable to convey messages to a set of initial subscriptions coupled to the initial topic, creating a subsequent topic for the messaging system (Abstract; ¶ 0010 - the method of operating the message broker further comprises, following the step of identifying the message as a start of a sequence of messages, creating a new topic corresponding to the sequence of messages and subscribing the one or more existing subscribers to the new topic. This can then include further determining, for all future messages received on the topic, whether to publish each message on the topic or on the new topic. This is one way in which the message broker can implement the separation of the new subscribers from the existing sequence of messages. The message broker creates a new sub-topic corresponding to the sequence of messages and subscribes the one or more existing subscribers to the new topic –See Fig.4, ¶ 0028 - An overview of how this might work is described as follows, with reference to FIG. 4. In FIG. 4, subscriber S1 has subscribed to the topic 16, which has the name "games". The broker 10 registers subscriber S1’s subscription to the topic 16. Publisher Pl then publishes the first message 18 for Game to the topic "games". The broker 10 receives published message 18 and identifies this message 18 as the start of a new sequence of messages 18. The broker 10 will actually create a new sub-topic 20, and will publish the message 18 on the topic 20, entitled "games/garnet''. Before sending the published message 

creating a subsequent subscription that subscribes to the subsequent topic Fig.4, ¶ 0028 - An overview of how this might work is described as follows, with reference to FIG. 4. In FIG. 4, subscriber S1 has subscribed to the topic 16, which has the name "games". The broker 10 registers subscriber S1’s subscription to the topic 16. Publisher Pl then publishes the first message 18 for Game to the topic "games". The broker 10 receives published message 18 and identifies this message 18 as the start of a new sequence of messages 18. The broker 10 will actually create a new sub-topic 20, and will publish the message 18 on the topic 20, entitled "games/garnet''. Before sending the published message 18, the broker 10 creates a subscription for all existing subscribers 14 (i.e., Subscriber S1) to the subtopic 20. Subscriber S1 is now subscribed to topic "games" and sub-topic "games/garnet'' and receives the first published message 18 for Game). 

However, Jones does not explicitly teach 

configuring the subsequent subscription to forward messages from the subsequent topic to the initial topic to increase subscription capacity provided by the messaging system.

Brouk teaches 
configuring the subsequent subscription to forward messages from the subsequent topic to the initial topic to increase subscription capacity provided by the messaging system (Para 0081 - In a Change Topic action, if a first service includes a second service into the route or performs a redirect for a third service, then the first service can also change the topic of messages sent to the second service or the third service. The topic change will only apply to messages as delivered to the second service or the third service, and will revert to the original topic for subsequent services in the message route).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones to include the teachings of Brouk. The motivation for doing so is to allow the system to modify the 
 
Regarding claim 6,

Jones teaches a computer program product having a non-transitory computer readable medium that stores a set of instructions to increase subscription capacity of a messaging system; the set of instructions, when carried out (Fig.2 &4, ¶ 0005), causing o perform a method of: 

while an initial topic of a messaging system is executable to convey messages to a set of initial subscriptions coupled to the initial topic, creating a subsequent topic for the messaging system (Abstract; ¶ 0010 - the method of operating the message broker further comprises, following the step of identifying the message as a start of a sequence of messages, creating a new topic corresponding to the sequence of messages and subscribing the one or more existing subscribers to the new topic. This can then include further determining, for all future messages received on the topic, whether to publish each message on the topic or on the new topic. This is one way in which the message broker can implement the separation of the new subscribers from the existing sequence of messages. The message broker creates a new sub-topic corresponding to the sequence of messages and subscribes the one or more existing subscribers to the new topic –See Fig.4, ¶ 0028 - An overview of how this might work is described as follows, with reference to FIG. 4. In FIG. 4, subscriber S1 has subscribed to the topic 16, which has the name "games". The broker 10 registers subscriber S1’s subscription to the topic 16. Publisher Pl then publishes the first message 18 for Game to the topic "games". The broker 10 receives published message 18 and identifies this message 18 as the start of a new sequence of messages 18. The broker 10 will actually create a new sub-topic 20, and will publish the message 18 on the topic 20, entitled "games/garnet''. Before sending the published message 18, the broker 10 creates a subscription for all existing subscribers 14 (i.e., Subscriber S1) to the subtopic 20. Subscriber S1 is now subscribed to topic "games" and sub-topic "games/garnet'' and receives the first published message 18 for Game 1) ; 

creating a subsequent subscription that subscribes to the subsequent topic Fig.4, ¶ 0028 - An overview of how this might work is described as follows, with reference to FIG. 4. In FIG. 4, subscriber S1 has subscribed to the topic 16, which has the name "games". The broker 10 registers subscriber S1’s subscription to the 

However, Jones does not explicitly teach 

the set of instructions, when carried out by computerized circuitry  causing the computerized circuitry to perform a method of:  configuring the subsequent subscription to forward messages from the subsequent topic to the initial topic to increase subscription capacity provided by the messaging system.

Brouk teaches 
configuring the subsequent subscription to forward messages from the subsequent topic to the initial topic to increase subscription capacity provided by the messaging system (¶ 0081 - In a Change Topic action, if a first service includes a second service into the route or performs a redirect for a third service, then the first service can also change the topic of messages sent to the second service or the third service. The topic change will only apply to messages as delivered to the second service or the third service, and will revert to the original topic for subsequent services in the message route).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones to include the teachings of Brouk. The motivation for doing so is to allow the system to modify the routing of the message or modify the context of the message for delivery to the next service (¶ 0089).

Regarding claim 11,

Jones teaches electronic apparatus, comprising: 
while an initial topic of a messaging system is executable to convey messages to a set of initial subscriptions coupled to the initial topic, creating a subsequent topic for the messaging system (Abstract; ¶ 0010 - the method of operating the message broker further comprises, following the step of identifying the message as a start of a sequence of messages, creating a new topic corresponding to the sequence of messages and subscribing the one or more existing subscribers to the new topic. This can then include further determining, for all future messages received on the topic, whether to publish each message on the topic or on the new topic. This is one way in which the message broker can implement the separation of the new subscribers from the existing sequence of messages. The message broker creates a new sub-topic corresponding to the sequence of messages and subscribes the one or more existing subscribers to the new topic –See Fig.4, ¶ 0028 - An overview of how this might work is described as follows, with reference to FIG. 4. In FIG. 4, subscriber S1 has subscribed to the topic 16, which has the name "games". The broker 10 registers subscriber S1s subscription to the topic 16. Publisher Pl then publishes the first message 18 for Game to the topic "games". The broker 10 receives published message 18 and identifies this message 18 as the start of a new sequence of messages 18. The broker 10 will actually create a new sub-topic 20, and will publish the message 18 on the topic 20, entitled "games/garnet''. Before sending the published message 18, the broker 10 creates a subscription for all existing subscribers 14 (i.e., Subscriber S1 to the subtopic 20. Subscriber S1 is now subscribed to topic "games" and sub-topic "games/garnet'' and receives the first published message 18 for Game 1); 

creating a subsequent subscription that subscribes to the subsequent topic Fig.4, ¶ 0028 - An overview of how this might work is described as follows, with reference to FIG. 4. In FIG. 4, subscriber S1 has subscribed to the topic 16, which has the name "games". The broker 10 registers subscriber S1l’s subscription to the topic 16. Publisher Pl then publishes the first message 18 for Game to the topic "games". The broker 10 receives published message 18 and identifies this message 18 as the start of a new sequence of messages 18. The broker 10 will actually create a new sub-topic 20, and will publish the message 18 on the topic 20, entitled "games/garnet''. Before sending the published message 18, the broker 10 creates a subscription for all existing subscribers 14 (i.e., Subscriber S1) to the subtopic 20. Subscriber S1is now subscribed to topic "games" and sub-topic "games/garnet'' and receives the first published message 18 for Game)); 

However, Jones does not explicitly teach 


memory; and control circuitry coupled with the memory, the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry to 

configuring the subsequent subscription to forward messages from the subsequent topic to the initial topic to increase subscription capacity provided by the messaging system.

Brouk teaches 
memory; and control circuitry coupled with the memory, the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry (Claims 8, 15).

configuring the subsequent subscription to forward messages from the subsequent topic to the initial topic to increase subscription capacity provided by the messaging system (¶ 0081 - In a Change Topic action, if a first service includes a second service into the route or performs a redirect for a third service, then the first service can also change the topic of messages sent to the second service or the third service. The topic change will only apply to messages as delivered to the second service or the third service, and will revert to the original topic for subsequent services in the message route).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones to include the teachings of Brouk. The motivation for doing so is to allow the system to modify the routing of the message or modify the context of the message for delivery to the next service (¶ 0089).


Regarding claim 17,

Jones further teaches 
wherein creating the subsequent topic while the initial topic of the messaging system is executable makes the initial topic older than the subsequent topic (Abstract; ¶ 0010 - the method of operating the message broker further comprises, following the step of identifying the message as a start of a sequence of messages, creating a new topic corresponding to the sequence of messages and subscribing the one or more existing subscribers to the new topic. This can then include further determining, for all future messages received on the topic, whether to publish each message on the topic or on the new topic. This is one way in which the message broker can implement the separation of the new subscribers from the existing sequence of messages. The message broker creates a new sub-topic corresponding to the sequence of messages and subscribes the one or more existing subscribers to the new topic –See Fig.4, ¶ 0028 - An overview of how this might work is described as follows, with reference to FIG. 4. In FIG. 4, subscriber S1 has subscribed to the topic 16, which has the name "games". The broker 10 registers subscriber S1’s subscription to the topic 16. Publisher Pl then publishes the first message 18 for Game to the topic "games". The broker 10 receives published message 18 and identifies this message 18 as the start of a new sequence of messages 18. The broker 10 will actually create a new sub-topic 20, and will publish the message 18 on the topic 20, entitled "games/garnet''. Before sending the published message 18, the broker 10 creates a subscription for all existing subscribers 14 (i.e., Subscriber S1) to the subtopic 20. Subscriber S1 is now subscribed to topic "games" and sub-topic "games/garnet'' and receives the first published message 18 for Game 1). 

 
However, Jones does not explicitly teach 
moving a set of messages from the subsequent topic to the initial topic which is older than the subsequent topic through the subsequent subscription

Brouk teaches 
moving a set of messages from the subsequent topic to the initial topic which is older than the subsequent topic through the subsequent subscription (¶ 0081 - In a Change Topic action, if a first service includes a second service into the route or performs a redirect for a third service, then the first service can also change the topic of messages sent to the second service or the third service. The topic change will only apply to messages as delivered to the second service or the third service, and will revert to the original topic for subsequent services in the message route).


Regarding claim 19,

Jones further teaches 
 servicing a set of existing receivers which continues to subscribe to the set of initial subscriptions while subscription capacity of the messaging system is increased via the subsequent topic and the subsequent subscription (¶ 0024 - After receiving a message 18, at step S3, the message broker 10 is arranged to transmit the message 18 to the (one or more) existing subscribers 14 to the topic 16. At this point, the broker 10 is treating the received message exactly as if it was an ordinary message 18, and transmits that message 18 to all of the present subscribers 14 that are registered with the respective topic 16. Indeed if no new subscribers 14 join the topic 16 after the sequence of messages 18 has been begun, then no change is made in the operation of the message broker 10 – ¶ 0025 -the message broker 10 registers a new subscriber 14 to the topic 16. Once a new subscriber 14 is added to the topic 16, then at step S5, when receiving a further message 18 on the topic 16 from a publisher 12, the message broker 10 is arranged to transmit (step S6) the further message 18 to the existing subscribers 14 to the topic 16, but not to the registered new subscriber 14 to the topic 16. In effect, a subscriber 14 who joins a topic 16 after a new sequence has begun will not receive any further messages 18 on the topic 16. Only the existing subscribers 14 will receive the new messages 18. (0026] The broker 10 is also arranged to receive a yet further message 18 on the topic 16, to identify the yet further message 18 as an end of the sequence of messages, and to transmit all future messages 18 on the topic 16 to the existing subscribers 14 to the topic 16, and to the registered new subscriber 14 to the topic 16. )


Regarding claim 20,

Jones further teaches 
wherein servicing the set of existing receivers includes: maintaining message conveyance from the set of initial subscriptions to the set of existing receivers to prevent the set of existing receivers from missing any messages processed by the messaging system (¶ 0024 - After receiving a message 18, at step S3, the message broker 10 is arranged to transmit the message 18 to the (one or more) existing subscribers 14 to the topic 16. At this point, the broker 10 is treating the received message exactly as if it was an ordinary message 18, and transmits that message 18 to all of the present subscribers 14 that are registered with the respective topic 16. Indeed if no new subscribers 14 join the topic 16 after the sequence of messages 18 has been begun, then no change is made in the operation of the message broker 10 – ¶ 0025 -the message broker 10 registers a new subscriber 14 to the topic 16. Once a new subscriber 14 is added to the topic 16, then at step S5, when receiving a further message 18 on the topic 16 from a publisher 12, the message broker 10 is arranged to transmit (step S6) the further message 18 to the existing subscribers 14 to the topic 16, but not to the registered new subscriber 14 to the topic 16. In effect, a subscriber 14 who joins a topic 16 after a new sequence has begun will not receive any further messages 18 on the topic 16. Only the existing subscribers 14 will receive the new messages 18. (0026] The broker 10 is also arranged to receive a yet further message 18 on the topic 16, to identify the yet further message 18 as an end of the sequence of messages, and to transmit all future messages 18 on the topic 16 to the existing subscribers 14 to the topic 16, and to the registered new subscriber 14 to the topic 16).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Brouk further in view of Fuchs et al. Publication No. US 2009/0319917 A1 (Fuchs hereinafter). 

Regarding claim 18,

Jones further teaches wherein creating the subsequent topic for the messaging system is performed (¶ 0028). However. Jones does not explicitly teach that the creation in response to a maximum number of receivers subscribing to the initial topic.
However, Fuchs teaches 
creation in response to a maximum number of receivers subscribing to the initial topic (¶ 0023 – the topic interface may automatically change the mode for all users when certain conditions are met, for example, if more than 50"/o of the 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones to include the teachings of Fuchs. The motivation for doing so is to allow the system to change between different topics based on number of users reaches a predefined threshold (¶ 0023 – Fuchs).  


















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/Primary Examiner, Art Unit 2445